Citation Nr: 0723297	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for Grave's disease.

7.  Entitlement to service connection for a chronic cervical 
strain.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for maxillary 
sinusitis.

11.  Entitlement to service connection for residuals of 
dental surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had approximately four years of active service, 
including from July 1978 to December 1981.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Board addresses the claims of entitlement to service 
connection for irritable bowel syndrome, a lumbar spine 
disorder, fibromyalgia, Grave's disease, chronic cervical 
strain, right and left knee disorders, maxillary sinusitis 
and residuals of dental surgery in the Remand portion of this 
decision, below, and REMANDS these claims to the RO for 
additional action.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a right hip disorder 
that is related to the veteran's active.

3.  The veteran does not currently have a left hip disorder 
that is related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated November 2002, before 
initially deciding those claims in a rating decision dated 
March 2003.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice considered in conjunction with the 
content of another letter VA sent to the veteran in March 
2006 also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the claims being decided, notified her of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed her of VA's 
duty to assist, and indicated that it was developing her 
claims pursuant to that duty.  The RO also furnished the 
veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to 
identify or send directly to VA all pertinent evidence or 
information, including that which was requested.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the  claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to her claims, 
including service medical records and post-service private 
treatment records.  Since then, the veteran has not indicated 
that there is other information or evidence to secure in 
support of her claims.  

The RO did not afford the veteran a VA examination in support 
of the claims being decided.  However, given the missing 
elements with regard to those claims (identified below), 
regulations do not mandate that such action be taken.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks service connection for bilateral hip 
disorders.  She asserts that she developed these disorders in 
service and, since discharge, has continued to experience 
related symptoms.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the medical evidence of record does not confirm 
the veteran's assertions.  The service medical records show 
no complaints of hip problems and no diagnosis of a bilateral 
hip disorder.  The post-service private treatment records 
dated since 1991 confirm that the veteran has expressed 
bilateral hip complaints, more specifically, leg and hip 
numbness, since his discharge from service.  However, they do 
not include opinions attributing the numbness or any other 
symptom affecting the hips to a right or left hip disability, 
or otherwise relating the numbness to the veteran's active 
service.  

Rather, the veteran's assertions are the only evidence of 
record diagnosing right and left hip disorders and relating 
those disorders to service.  Because the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a disability or render an 
opinion on causation, her assertions may not be considered 
competent evidence of a current disability or nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

Inasmuch as the veteran does not currently have right and 
left hip disorders that are related to active service, the 
Board concludes that such disabilities were not incurred in 
or aggravated by service.  A preponderance of the evidence is 
against each claim in this case.  Inasmuch as the evidence is 
not in relative equipoise, the doctrine of reasonable doubt 
is not for application.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

The veteran claims entitlement to service connection for 
irritable bowel syndrome, a lumbar spine disorder, 
fibromyalgia, Grave's disease, chronic cervical strain, right 
and left knee disorders, maxillary sinusitis and residuals of 
dental surgery.  Additional action is necessary before the 
Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  The veteran's service medical records establish 
that, in service, the veteran received treatment for 
gastrointestinal, back, bilateral knee, cervical spine and 
sinus complaints, general reports of pain, and certain 
symptoms known to be associated with Grave's disease.  They 
also establish that the veteran received dental treatment, 
including surgery, for impacted teeth and an odontoma.  Post-
service medical records establish that since service, the 
veteran has reported, received treatment for, or been 
diagnosed with, gastrointestinal, back, bilateral knee, 
cervical spine and sinus disorders, fibromyalgia and Grave's 
disease.  Given this evidence, further medical inquiry is 
necessary to determine whether a relationship exists between 
these disabilities and the veteran's period of active 
service.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for service connection for irritable 
bowel syndrome.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all evident gastrointestinal 
symptoms; 

b) diagnose any evident 
gastrointestinal disorder, 
including, if appropriate, irritable 
bowel syndrome;  

c) opine whether the disorder is at 
least as likely as not etiologically 
related to the veteran's period of 
active service, including documented 
in-service gastrointestinal 
complaints; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for cervical 
spine, lumbar spine and bilateral knee 
disorders.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all evident cervical spine, 
lumbar spine and bilateral knee 
symptoms; 

b) diagnose any evident cervical 
spine, lumbar spine and bilateral 
knee disorders;  

c) opine whether each disorder is at 
least as likely as not etiologically 
related to the veteran's period of 
active service, including documented 
in-service cervical spine, lumbar 
spine and bilateral knee complaints; 
and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for service connection for sinusitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all evident respiratory 
symptoms; 

b) diagnose any evident respiratory 
disorder, including, if appropriate, 
sinusitis;  

c) opine whether the disorder is at 
least as likely as not etiologically 
related to the veteran's period of 
active service, including documented 
in-service sinus complaints; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for service connection for fibromyalgia.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all areas of the veteran's 
body allegedly affected by pain; 

b) indicate objectively whether such 
pain exists and whether it is 
attributed to fibromyalgia;  

c) if so, opine whether the disorder 
is at least as likely as not 
etiologically related to the 
veteran's period of active service, 
including documented in-service 
complaints of pain; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for Grave's 
disease.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
currently has Grave's disease and, 
if so, note all symptoms 
attributable to such disease; 

b) opine whether such disease is at 
least as likely as not etiologically 
related to the veteran's period of 
active service; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  
  
6.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for residuals of dental surgery.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all evident dental 
disorders and other disorders of the 
mouth; 

b) opine whether any such disorder 
is at least as likely as not 
etiologically related to the 
veteran's period of active service, 
including a documented in-service 
oral abscess and dental surgery; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


